Exhibit 99.1 Contact: Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases 16% Year-Over-Year to $0.36 for Third Fiscal Quarter of 2016 Year-to-Date EPS Increases 38% to $1.05 Quarterly Dividend Increases 13% HOQUIAM, WA – July 26, 2016 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income of $2.55 million, or $0.36 per diluted common share, for its third fiscal quarter ended June 30, 2016.This compares to net income of $2.16 million, or $0.31 per diluted common share, for the quarter ended June 30, 2015 and net income of $2.38 million, or $0.34 per diluted common share, for the quarter ended March 31, 2016. For the first nine months of fiscal 2016, Timberland’s net income increased 40% to $7.46 million from the $5.34 million reported for the first nine months of fiscal 2015 and earnings per diluted common share increased 38% to $1.05 for the first nine months of fiscal 2016 from the $0.76 reported for the first nine months of fiscal 2015. Timberland’s Board of Directors also approved a 13% increase in the quarterly cash dividend to $0.09 per common share, payable on August 26, 2016 to shareholders of record on August 12, 2016. “For the fifth consecutive quarter Timberland has recorded a return on equity (“ROE”) exceeding 10% and a return on assets (“ROA”) exceeding 1%,” reported Michael R. Sand, President and CEO.“Continued strong loan growth combined with above peer non-interest income and effective expense controls have resulted in an increase in the Company’s ROE and ROA to 10.96% and 1.20%, respectively, for the quarter ended June 30, 2016.Based on the Company’s strong and consistent profitability, Timberland’s Board declared a 13% increase in its dividend to $0.09 per share.We continue to look forward to the December 2016 maturity of the first of three $15 million FHLB advances that will mature during our next fiscal year.We plan to pay off the December advance which will reduce our monthly interest expense by, on average, $54,000 per month.Paying off this advance will positively and materially contribute to the Company’s already strong net interest margin.In the aggregate the three advances maturing in our next fiscal year require interest payments of $1.85 million annually.Their maturities in December of 2016, August of 2017 and September of 2017 will significantly reduce the Company’s interest expense.” Third Fiscal Quarter 2016 Highlights (at or for the period ended June 30, 2016, compared to June 30, 2015, or March 31, 2016): EPS for the current quarter increased 16% to $0.36 from $0.31 for the comparable quarter one year ago; EPS for the first nine months of fiscal 2016 increased 38% to $1.05 from $0.76 for the first nine months of fiscal 2015; Net income for the first nine months of fiscal 2016 increased 40% to $7.46 million from $5.34 million for the first nine months of fiscal 2015; Return on average equity increased to 10.96% for the current quarter; Return on average assets increased to 1.20% for the current quarter; Operating revenue increased 9% to $10.37 million from $9.51 million for the comparable quarter one year ago; Net interest margin remained strong at 3.83% for the current quarter; Non-interest income increased 9% from the prior quarter; Net loans receivable increased 4% from the prior quarter and 9% year-over-year; Timberland Fiscal Q3 2016 Earnings July 26, 2016 Page 2 Non-performing assets decreased 54% year-over-year and decreased 12% from the prior quarter and are now at 1.01% of total assets; OREO and other repossessed assets decreased 41% year-over-year and decreased 13% from the prior quarter; and Book and tangible book values per common share increased to $13.61 and $12.80, respectively, at June 30, 2016. Operating Results Operating revenue (net interest income before provision for loan losses, plus non-interest income excluding gains or losses on the sale of investment securities and other than temporary impairment [“OTTI”] charges on investment securities) increased 9% to $10.37 million for the current quarter from $9.51 million for the comparable quarter one year ago and increased 2% from $10.21 million for the preceding quarter.Operating revenue increased 14% to $30.81 million for the first nine months of fiscal 2016 from $27.07 million for the comparable period one year ago. Net interest income increased 9% to $7.62 million from $6.98 million for the comparable quarter one year ago and decreased by less than 1% from the $7.67 million recorded for the preceding quarter.The net interest margin for the current quarter was 3.83% compared to 3.92% for the preceding quarter and 3.88% for the comparable quarter one year ago.The net interest margin was increased by approximately two basis points during the current quarter due to the collection of $34,000 of non-accrual interest.The net interest margin was increased during the preceding quarter by approximately 12 basis points due to the collection of $189,000 in pre-payment penalties and $46,000 of non-accrual interest.For the first nine months of fiscal 2016, net interest income increased 14% to $23.00 million from $20.25 million for the first nine months of fiscal 2015. Timberland’s net interest margin for the first nine months of fiscal 2016 increased to 3.91% from 3.81% for the first nine months of fiscal 2015. Non-interest income increased 9% to $2.75 million for the quarter ended June 30, 2016, from $2.51 million for the preceding quarter and $2.52 million for the quarter one year ago.The increase in non-interest income for the current quarter compared to the preceding quarter was primarily due to increased debit card interchange transaction fees, increased service charges on deposits and an increase in the gain on sale of loans.During the current quarter, service charges on deposits totaled $989,000, ATM and debit card interchange transaction fees increased to $778,000 and gain on sale of loans totaled $443,000.Fiscal year-to-date non-interest income increased 13% to $7.78 million from $6.86 million for the first nine months of fiscal 2015. Total operating (non-interest) expenses decreased 1% to $6.57 million for the third fiscal quarter, from $6.63 million for the preceding quarter and increased 6% from $6.22 million for the comparable quarter one year ago.The decreased expenses for the current quarter compared to the preceding quarter were primarily due to a decrease in OREO and other repossessed asset expense and a decrease in salaries and employee benefits expense, which were partially offset by an increase in professional fee expense.The efficiency ratio for the current quarter improved to 63.37% from 65.09% for the preceding quarter and from 65.43% for the comparable quarter one year ago.Fiscal year-to-date operating expenses increased 3% to $19.68 million from $19.15 million for the first nine months of fiscal 2015.The efficiency ratio for the first nine months of fiscal 2016 improved to 63.93% from 70.62% for the first nine months of fiscal 2015. The provision for income taxes increased $75,000 to $1.25 million for the quarter ended June 30, 2016, from $1.18 million for the preceding quarter, primarily due to higher income before income taxes.The effective tax rate was 32.9% for the current quarter compared to 33.1% for the quarter ended March 31, 2016. Balance Sheet Management Total assets increased $6.18 million, or 1%, to $858.14 million at June 30, 2016, from $851.96 million at March 31, 2016.The increase was primarily due to a $24.52 million increase in net loans receivable and a $3.30 million increase in loans held for sale. These increases were partially offset by a $20.86 million decrease in total cash and cash equivalents as excess liquidity was used to fund loan growth. Liquidity, as measured by cash and cash equivalents, CDs held for investment and available for sale investments securities, was 18.7% of total liabilities at June 30, 2016, compared to 21.6% at March 31, 2016 and 17.7% one year ago. Timberland Fiscal Q3 2016 Earnings July 26, 2016 Page 3 Net loans receivable increased $24.52 million, or 4%, to $647.37 million at June 30, 2016, from $622.85 million at March 31, 2016. The increase was primarily due to an $18.78 million increase in custom and owner/builder construction loans, a $9.01 million increase in multi-family loans, a $4.07 million increase in commercial real estate loans, a $1.88 million increase in speculative one-to-four family construction loans and a $1.34 million increase in home equity and second mortgage loans. These increases were partially offset by a $6.70 million increase in the undisbursed portion of construction loans in process, a $2.48 million decrease in multi-family construction loans and a $1.06 million decrease in commercial construction loans. LOAN PORTFOLIO ($ in thousands) June 30, 2016 March 31, 2016 June 30, 2015 Amount Percent Amount Percent Amount Percent Mortgage loans: One- to four-family (a) $ 17
